McMahan, J.
— Complaint by appellee to quiet title to certain real estate. Appellant claimed title to the real estate through item 4 of the will of Abraham J. Westervelt.
The cause was tried by the court. The facts were found specially and are in substance the same as those set out in Trustees Presbyterian Church v. Katsianis (1922), ante 406, 134 N. E. 684, and on the authority of that case we hold that the judgment in this case must be affirmed.
Appellee with some merit contends that appellant has not properly presented any question for our determination, but in view of the fact that the cause must be affirmed on the merits, we do not pass upon the questions raised by appellee.
Judgment affirmed.